DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nihra et al. (2010/0263583).
Nihra discloses a flag mount assembly comprising: a cylinder (22, Fig. 1) having a hollow interior (28, Fig. 1); 5a first vehicle mounting bracket (46, Fig. 1) attached to the cylinder; a first flag securing member (32, Fig. 1) selectively received in the cylinder; and wherein the first vehicle mounting bracket is configured to mount to a vehicle (paragraph 0035).
Regarding claim 2, tab 38 (Fig. 1) constitutes an auxiliary tab, as broadly recited.
Regarding claim 3, knob 44 (Fig. 2) constitutes a bumper stop attached to the cylinder, as broadly recited.
Regarding claim 5, the vehicle mounting bracket has an open region (between 60 and 60’, Fig. 2) and an opening (62, Fig. 2), wherein the opening receives a securing member (64, Fig. 2).
Regarding claim 9, the recitation that the first vehicle mounting bracket is “configured to mount to a tire carrier of the vehicle” merely requires that the bracket is capable of being so mounted. The bracket illustrated in Fig. 2 is clearly capable of being mounted to some portion of a vehicle tire carrier.
Claims 1 and 6-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Holton (7,448,590).
Holton discloses a flag mount assembly comprising: a cylinder (25, Fig. 1) having a hollow interior (1, Fig. 1); 5a first mounting bracket (35, Fig. 1) attached to the cylinder; a first flag securing member (20, Fig. 1) selectively received in the cylinder; and wherein the first mounting bracket is capable of mounting to a vehicle.
Regarding claim 6, Holton further discloses a second mounting bracket (35, Fig. 1) attached to the cylinder.
Regarding claim 7, Fig. 1 shows that the two mounting brackets are aligned with one another along the vertical plane indicated by the arrows 8-8.
Regarding claim 8, the recitation that the first and second mounting brackets “have a flat profile” does not require that the entirety of the bracket consist of a flat profile. Rather, it requires that some portion of the brackets comprises a flat profile. In this case, Fig. 1 shows that each of the brackets has a flat horizontal flange through which fastener 38 extends. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nihra et al. (2010/0263583).
Regarding claim 4, Nihra discloses the invention substantially as claimed, as set forth above. However, the vehicle mounting bracket is not shaped like a right triangle. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the vehicle mounting bracket disclosed by Nihra in the shape of a right triangle because it has been held that changes in the shape of an article are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed article is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP § 2144.04(IV)(B).
Regarding claim 10, Nihra discloses only a single flag securing member (32, Fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a second flag securing member because it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144(VI)(B).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nihra et al. (2010/0263583) in view of Buchner (2010/0252711).
Nihra discloses the invention substantially as claimed, as set forth above. However, Nihra does not disclose a spacer connected to the vehicle mounting bracket. Buchner teaches that it was known in the art to provide spacers (49, Fig. 7, paragraph 0026) in order to cushion the attachment of the bracket to the vehicle. it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the mounting bracket disclosed by Nihra with spacers, as taught by Buchner, In order to cushion the attachment of the bracket to the vehicle.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (2016/0284253) in view of Hynek (2,292,523).
Williams discloses a flag mount assembly comprising: a cylinder (12, Fig. 1) having a hollow interior (18, Fig. 1), wherein the cylinder is formed by a continuous sidewall that extends from a first open end (14, Fig. 1) to a second open end (22, Fig. 1); 10a first vehicle mounting bracket (24, Fig. 1) attached to the cylinder on a first side of the cylinder; and wherein the first vehicle mounting bracket is 15configured to mount to a vehicle.
However, Williams discloses only a single vehicle mounting bracket (24, Fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a second vehicle mounting bracket because it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144(VI)(B).
Further, Williams does not disclose a first flag securing member selectively received in the cylinder on a second side of the cylinder. Hyneck teaches that it was known in the art to provide a flag securing member (12, Fig. 2) on the side of a flag support opposite a mounting member (14, Fig. 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the cylinder disclosed by Williams with a flag securing member, as taught by Hyneck, in order to keep the flag from falling out of the cylinder.
Regarding claim 13, the vehicle mounting bracket disclosed by Williams extends from a first end abutting the cylinder (Fig. 1) to a second end positioned away from the cylinder, and an opening (26, 28, Fig. 1) is positioned adjacent the second end.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (2016/0284253) in view of Hynek (2,292,523), as applied to claim 12, above, and further in view of Buchner (2010/0252711).
Williams discloses the invention substantially as claimed, as set forth above. However, Williams does not disclose a spacer connected to the vehicle mounting bracket. Buchner teaches that it was known in the art to provide spacers (49, Fig. 7, paragraph 0026) in order to cushion the attachment of the bracket to the vehicle. it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the mounting bracket disclosed by Williams with spacers, as taught by Buchner, In order to cushion the attachment of the bracket to the vehicle.
Allowable Subject Matter
Claims 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 14, the prior art of record does not disclose or suggest, either alone or in an obviously combinable way, a first vehicle mounting bracket and a second vehicle mounting bracket each comprising a vertical member that extends in parallel relation with the cylinder between the first open end and the second open end, a horizontal member that extends from the first end to the second end in substantially perpendicular relation to the cylinder, 25and an angled member that extends from the second end of the vertical member to the second end of the first vehicle mounting bracket, in combination with the remaining limitations of the claims.
Regarding claim 18, the prior art of record does not disclose or suggest, either alone or in an obviously combinable way, an auxiliary tab connected to the cylinder and having an opening that is configured to receive an auxiliary, in combination with the remaining limitations of the claims.
Claims 15-17 would be allowable based on their dependencies, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of each reference is explained below, unless the relevance is deemed to be readily apparent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY C HOGE/               Primary Examiner, Art Unit 3631